                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

Jonathan R., minor, by Next Friend, Sarah            )
DIXON, et al.,                                       )
                                                     )
                                                     )
                              Plaintiffs,            )       Class Action
                                                     )       3:19-cv-00710
v.                                                   )
                                                     )
Jim JUSTICE, in his official capacity as the         )
Governor of West Virginia, et al.,                   )
                                                     )
                                                     )
                              Defendants.            )


MOTION FOR CLASS CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL

       Plaintiffs hereby move the Court to certify this case as a class action pursuant to Federal

Rule of Civil Procedure 23(b)(2). Plaintiffs ask the Court to certify a class of all West Virginia

foster children (the “General Class”) as well as three subclasses: (1) children who have physical,

intellectual, cognitive, or mental health disabilities (the “ADA Subclass”); (2) children who are or

will be in kinship placements, or who were in kinship placements that unnecessarily disrupted, for

whom DHHR is required to provide initial home safety assessments, case management and other

services, and permanency planning (the “Kinship Subclass”); and (3) children who are or will be

fourteen years old and older, who are eligible to receive age-appropriate transition planning but

are not provided the necessary case management and services and are therefore at risk of aging out

of foster care without a proper plan to transition successfully to adulthood (the “Aging Out

Subclass”). Plaintiffs also ask the Court to appoint the undersigned attorneys as class counsel.




                                                 1
    Respectfully submitted,

    /s/ Marcia Robinson Lowry
    Marcia Lowry, admitted pro hac vice
    mlowry@abetterchildhood.org
    Allison Mahoney, admitted pro hac vice
    amahoney@abetterchildhood.org
    Dawn Post, admitted pro hac vice
    dpost@abetterchildhood.org
    Tavi Unger, admitted pro hac vice
    tunger@abetterchildhood.org
    A Better Childhood
    355 Lexington Avenue, Floor 16
    New York, NY 10017
    Tel.: (646) 795-4456
    Fax: (212) 692-0415

    /s/ Richard W. Walters
    Shaffer & Shaffer, PLLC
    Richard W. Walters, WVSB #6809
    rwalters@shafferlaw.net
    J. Alexander Meade, WVSB #13021
    ameade@shafferlaw.net
    Brian L. Ooten, WVSB #9358
    booten@shafferlaw.net
    2116 Kanawha Boulevard, East
    P.O. Box 3973
    Charleston, WV 25339
    Tel: (304) 344-8716
    Fax: (304) 344-1481

    /s/ Lori Waller
    Disability Rights of West Virginia
    Lori Waller, WVSB #11303
    lwaller@drofwv.org
    1207 Quarrier Street, Suite 400
    Charleston, WV 25301
    Tel: (304) 346-0847
    Fax: (304) 346-0687

    Attorneys for Plaintiffs




2
